UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2013(Unaudited) DWS Large Cap Value Fund Shares Value ($) Common Stocks 97.8% Consumer Discretionary 8.6% Automobiles 1.5% Ford Motor Co. Diversified Consumer Services 0.8% DeVry, Inc. (a) H&R Block, Inc. Hotels, Restaurants & Leisure 0.5% Carnival Corp. (a) Household Durables 0.4% Jarden Corp.* (a) Internet & Catalog Retail 0.3% Expedia, Inc. (a) Leisure Equipment & Products 0.4% Hasbro, Inc. (a) Media 3.5% Comcast Corp. "A" Meredith Corp. (a) News Corp. "A"* Time Warner, Inc. Twenty-First Century Fox, Inc. Walt Disney Co. Washington Post Co. "B" Specialty Retail 1.2% Advance Auto Parts, Inc. Lowe's Companies, Inc. Staples, Inc. (a) Consumer Staples 10.4% Beverages 1.7% Beam, Inc. PepsiCo, Inc. Food & Staples Retailing 3.1% CVS Caremark Corp. Safeway, Inc. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Food Products 1.4% Ingredion, Inc. Kellogg Co. (a) Household Products 2.3% Procter & Gamble Co. Tobacco 1.9% Altria Group, Inc. Philip Morris International, Inc. Universal Corp. (a) Energy 13.6% Energy Equipment & Services 1.2% Halliburton Co. Helmerich & Payne, Inc. (a) Oil, Gas & Consumable Fuels 12.4% Anadarko Petroleum Corp. Apache Corp. Canadian Oil Sands Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Valero Energy Corp. Financials 21.5% Capital Markets 3.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Oaktree Capital Group LLC The Goldman Sachs Group, Inc. Commercial Banks 4.4% Huntington Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 1.3% Capital One Financial Corp. Diversified Financial Services 5.9% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. The NASDAQ OMX Group, Inc. Insurance 5.8% ACE Ltd. Alleghany Corp.* Allstate Corp. Aon PLC Chubb Corp. CNA Financial Corp. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. PartnerRe Ltd. (a) Principal Financial Group, Inc. Prudential Financial, Inc. Validus Holdings Ltd. Thrifts & Mortgage Finance 0.9% Home Loan Servicing Solutions Ltd. Nationstar Mortgage Holdings, Inc.* (a) New York Community Bancorp., Inc. (a) Health Care 14.3% Biotechnology 0.4% Amgen, Inc. Health Care Equipment & Supplies 2.1% Becton, Dickinson & Co. (a) C.R. Bard, Inc. (a) Medtronic, Inc. St. Jude Medical, Inc. Health Care Providers & Services 3.4% Aetna, Inc. HCA Holdings, Inc. McKesson Corp. Owens & Minor, Inc. (a) Select Medical Holdings Corp. (a) UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services 0.4% Agilent Technologies, Inc. (a) Pharmaceuticals 8.0% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* (a) Johnson & Johnson Mallinckrodt PLC* Merck & Co., Inc. Pfizer, Inc. Industrials 7.1% Aerospace & Defense 2.7% Exelis, Inc. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. Commercial Services & Supplies 0.7% ABM Industries, Inc. Republic Services, Inc. (a) Industrial Conglomerates 2.8% Danaher Corp. General Electric Co. Machinery 0.4% AGCO Corp. (a) Road & Rail 0.5% Norfolk Southern Corp. (a) Information Technology 10.4% Communications Equipment 1.6% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Computers & Peripherals 2.6% Apple, Inc. EMC Corp. Hewlett-Packard Co. SanDisk Corp. Western Digital Corp. Electronic Equipment, Instruments & Components 0.3% Corning, Inc. Internet Software & Services 0.3% IAC/InterActiveCorp. IT Services 1.3% Booz Allen Hamilton Holding Corp. (a) International Business Machines Corp. Total System Services, Inc. Office Electronics 0.3% Xerox Corp. Semiconductors & Semiconductor Equipment 2.0% Broadcom Corp. "A" Intel Corp. Marvell Technology Group Ltd. NVIDIA Corp. (a) Texas Instruments, Inc. Software 2.0% CA, Inc. Microsoft Corp. Oracle Corp. (a) Materials 3.4% Chemicals 1.4% CF Industries Holdings, Inc. LyondellBasell Industries NV "A" Praxair, Inc. The Mosaic Co. Containers & Packaging 0.4% Sonoco Products Co. Metals & Mining 0.7% Constellium NV "A"* Reliance Steel & Aluminum Co. Paper & Forest Products 0.9% International Paper Co. Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 2.6% Diversified Telecommunication Services AT&T, Inc. CenturyLink, Inc. (a) Utilities 5.9% Electric Utilities 3.8% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. (a) FirstEnergy Corp. (a) NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. (a) Gas Utilities 0.5% UGI Corp. Independent Power Producers & Energy Traders 0.3% AES Corp. (a) Multi-Utilities 1.3% Dominion Resources, Inc. Public Service Enterprise Group, Inc. (a) Wisconsin Energy Corp. (a) Total Common Stocks (Cost $1,246,071,431) Securities Lending Collateral 8.7% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $132,843,277) Cash Equivalents 2.1% Central Cash Management Fund, 0.05% (b) (Cost $32,081,769) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,410,996,477) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,424,334,800.At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $224,954,174.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $261,443,980 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $36,489,806. (a) All or a portion of these securities were on loan.The value of securities loaned at August 31, 2013 amounted to $128,382,631 which is 8.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
